Case:18-00149-LTS Doc#:13 Filed:01/18/19 Entered:01/18/19 20:51:24      Desc: Main
                          Document Page 1 of 3


                       IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF PUERTO RICO


In re:                                         PROMESA

THE FINANCIAL OVERSIGHT AND                    Title III
MANAGEMENT BOARD FOR PUERTO RICO,
                                               No. 17 BK 3283-LTS
         as representative of
                                               (Jointly Administered)
THE COMMONWEALTH OF PUERTO RICO,
et al.,

                                Debtors.


THE FINANCIAL OVERSIGHT AND
MANAGEMENT BOARD FOR PUERTO RICO,

         as representative of

                                               No. 18 AP 00149-LTS
THE COMMONWEALTH OF PUERTO RICO,
et al.,

         and

THE OFFICIAL COMMITTEE OF
UNSECURED CREDITORS OF ALL TITLE III
DEBTORS (OTHER THAN COFINA),

         Plaintiffs,

v.

PUERTO RICO PUBLIC BUILDINGS
AUTHORITY,

         Defendant



                  NOTICE OF APPEARANCE AND REQUEST FOR NOTICE




ny-1357271
Case:18-00149-LTS Doc#:13 Filed:01/18/19 Entered:01/18/19 20:51:24                  Desc: Main
                          Document Page 2 of 3



    TO THE HONORABLE COURT:

        PLEASE TAKE NOTICE that Morrison & Foerster LLP and G. Carlo-Altieri Law

    Offices, LLC hereby enter their appearance in the above-captioned adversary proceeding as

    co-counsel to an ad hoc group of certain holders (the “PBA Funds”)1 of Government

    Facilities Revenue Bonds and Government Facilities Revenue Refunding Bonds issued by

    the Puerto Rico Public Buildings Authority. The PBA Funds hereby request, pursuant to

    Rules 2002 and 9010 of the Federal Rules of Bankruptcy Procedure, that all notice given or

    required to be given in these cases be served upon the undersigned counsel:



         G. CARLO-ALTIERI LAW OFFICES, LLC               MORRISON & FOERSTER LLP
         254 San Jose St., Third Floor                   250 West 55th Street
         San Juan, Puerto Rico 00901                     New York, New York 10019
         Attn: Gerardo A. Carlo                          Attn: James M. Peck
         Attn: Kendra Loomis                             Attn: Gary S. Lee
         Telephone: (787) 247-6680                       Telephone: (212) 468-8000
         Facsimile: (787) 919-0527                       Facsimile: (212) 468-7900
         Email: gaclegal@gmail.com                       E-mail: JPeck@mofo.com
                loomislegal@gmail.com                            GLee@mofo.com


                            [Remainder of page intentionally left blank]




1
 See Supplemental Verified Statement of the PBA Funds Pursuant to Federal Rule of Bankruptcy
Procedure 2019 [Case No. 17-3283-LTS, ECF No. 3299]. The PBA Funds intend to file a
supplemental verified statement in accordance with Rule 2019 of the Federal Rules of
Bankruptcy Procedure and the Order Further Amending Case Management Procedures [Case
No. 17-3283-LTS, ECF No. 4086].



ny-1357271
Case:18-00149-LTS Doc#:13 Filed:01/18/19 Entered:01/18/19 20:51:24        Desc: Main
                          Document Page 3 of 3



Respectfully submitted,

Dated: January 18, 2019

                                     By: Gerardo A. Carlo
                                     Gerardo A. Carlo
                                     USDC PR No. 112009
                                     Telephone: (787) 247-6680
                                     gacarlo@carlo-altierilaw.com

                                     By: Kendra Loomis
                                     Kendra Loomis
                                     USDC PR No. 227408
                                     Telephone: (787) 370-0255
                                     loomislegal@gmail.com

                                     G. CARLO-ALTIERI LAW OFFICES, LLC
                                     254 San Jose St., Third Floor
                                     San Juan, Puerto Rico 00901
                                     Telephone: (787) 247-6680
                                     Facsimile: (787) 919-0527

                                                          -and-

                                     By: Gary S. Lee
                                     Gary S. Lee

                                     MORRISON & FOERSTER LLP
                                     Gary S. Lee (admitted pro hac vice)
                                     James M. Peck (admitted pro hac vice)
                                     Grant J. Esposito (pro hac vice admission pending)
                                     David J. Fioccola (pro hac vice admission pending)
                                     250 West 55th Street
                                     New York, New York 10019
                                     Telephone: (212) 468-8000
                                     Facsimile: (212) 468-7900
                                     JPeck@mofo.com
                                     GLee@mofo.com

                                     Counsel for the PBA Funds




ny-1357271
